Exhibit 1 For Immediate Release 3 August 2010 WPP plc ("WPP") Voting rights and Capital WPP confirms that its capital consists of 1,258,334,157 ordinary shares with voting rights. WPP holds 2,186,346 of its ordinary shares in Treasury. Therefore, the total number of voting rights in WPP is 1,256,147,811. The figure of 1,256,147,811 may be used by share owners as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change in their interest in WPP, under the FSA's
